            Case MDL No. 2804 Document 4589 Filed 06/12/19 Page 1 of 1



                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION
      City of Cambridge v. Purdue Pharma L.P. d/b/a               )
              Purdue Pharma (Delaware) Limited Partnership et al, )
              D. Massachusetts, C.A. No. 1:19-11005               )                     MDL No. 2804


                 ORDER VACATING CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (Cambridge) on May 2, 2019. Prior to
expiration of that order's 7-day stay of transmittal, plaintiff in Cambridge filed a notice of opposition
to the proposed transfer. Plaintiff later filed a motion and brief to vacate the conditional transfer
order. The Panel has now been advised that Cambridge has been remanded to the Massachusetts
Superior Court for Middlesex County, Massachusetts by the Honorable Allison D. Burroughs in an
order filed on June 6, 2019.

     IT IS THEREFORE ORDERED that the Panel’s conditional transfer order designated as
“CTO-91” filed on May 2, 2019, is VACATED insofar as it relates to this action.

                                                        FOR THE PANEL



                                                        John W. Nichols
                                                        Clerk of the Panel
